{¶ 1} I concur in the majority's analysis and disposition of appellants' sole assignment of error.
 {¶ 2} I write separately only to note an additional reason for doing so. The Clerk of Courts included an additional form headed "Notice of Hearing or Proceeding," together with the Summons and certified copy of the Complaint. That notice indicated the initial scheduling conference would be held January 29, 2003. Given the appellee's medical emergency, and possible confusion caused by the notice as to when appellees were first required to respond, the trial court did not abuse its discretion granting appellees relief from judgment.
JUDGE WILLIAM B. HOFFMAN